GISTARVE RUFFIN, JR.,                                                 No. 68248
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                       Respondent.




                                                      ORDER DISMISSING APPEALS

                                         These are pro se appeals from judgments of conviction.
                     Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                                         The notices of appeal were untimely filed. NRAP 4(b); NRS
                     34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                    fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                     871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                    these appeals, and we
                                         ORDER these appeals DISMISSED.




                                                                                   ,   •
                                                        Parraguirre



                    Douglas                                               Cherry


                    cc: Hon. Jerome M. Polaha, District Judge
                         Gistarve Ruffin, Jr.
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                                      2
(0) I94Th cOOP


                 k.%..ai2TraV;t2Bfr.,ZirZfZi2.2ttlA